Citation Nr: 0601470	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-05 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected status post excision of 
osteochondral, status post left talus fracture.

2.  Entitlement to an effective date prior to February 9, 
2001 for the grant of service connection for status post 
excision of osteochondral status post left talus fracture.  

3.  Entitlement to service connection for obesity.

4.  Whether new and material evidence has been received to 
reopen claims for service connection for asbestos exposure, 
chronic fatigue, neck tumor (Castleman's disease), damaged 
nervous system, thyroid gland condition, and diabetes.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1974 to June 1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The RO granted service connection for status 
post excision of osteochondral status post left talus 
fracture, and assigned an initial 10 percent evaluation, 
effective from February 9, 2001.  The rating decision denied 
service connection for neck tumor, giant lymphoid 
hyperplasia, chronic fatigue, damaged nervous system, nervous 
condition, and thyroid gland condition as a result of 
exposure to asbestos, chemical waste and other chemical 
fumes.  The rating decision also denied service connection 
for diabetes, claimed as due to in-service herbicide 
exposure.  

The veteran's Notice of Disagreement (NOD) with that decision 
was received at the RO in August 2003.  The veteran 
specifically disagreed with the initial rating assigned for 
the service-connected status post excision of osteochondral 
status post left talus fracture (left ankle disability), and 
disagreed with the effective date of February 9, 2001 for the 
grant of service connection for the left ankle disability.  
The veteran did not specifically disagree with the other 
issued addressed in the August 2002 rating decision.  

However, in October 2003, the veteran submitted a statement 
indicating his disagreement with that portion of the August 
2002 rating decision which denied service connection for neck 
tumor, giant lymphoid hyperplasia, chronic fatigue, damaged 
nervous system, nervous condition, and thyroid gland 
condition as a result of exposure to asbestos, chemical waste 
and other chemical fumes; and which denied service connection 
for diabetes, claimed as due to in-service herbicide 
exposure.  As the veteran's NOD was not received in a timely 
fashion (within one year from the date of the notice of the 
August 2002 rating decision), the RO treated the veteran's 
October 2003 statement as a new claim.  

Meanwhile, a Statement of the Case (SOC) was issued to the 
veteran in February 2004, which addressed the issues of 
entitlement to an initial rating in excess of 10 percent for 
the service-connected status post excision of osteochondral, 
status post left talus fracture; and entitlement to an 
effective date prior to February 9, 2001 for the grant of 
service connection for status post excision of osteochondral 
status post left talus fracture.  The veteran's substantive 
appeal (VA Form 9) with regard to those issues was received 
at the RO in February 2004.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in June 2004.  A transcript of 
the testimony is associated with the claims file.  A 
Supplemental Statement of the Case (SSOC) was issued to the 
veteran in October 2004 and the case was forwarded to the 
Board.  

In October 2004, the RO issued a rating decision which denied 
service connection for obesity, confirmed and continued 
previous denials of service connection for chronic fatigue, 
neck tumor, damaged nervous system, thyroid gland condition; 
and determined that new and material evidence had not been 
submitted to reopen claims of service connection for asbestos 
exposure and for diabetes mellitus.  The veteran's NOD with 
that decision was received at the RO in December 2004.

The veteran requested to appear for a personal hearing before 
a Veterans Law Judge sitting in Washington DC.  However, he 
subsequently canceled the hearing and did not indicate a 
desire to reschedule.  

The issues of service connection for obesity, and whether new 
and material evidence has been received to reopen claims for 
service connection for asbestos exposure, chronic fatigue, 
neck tumor (Castleman's disease), damaged nervous system, 
thyroid gland condition, and diabetes are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service-connected status post excision of 
osteochondral, status post left talus fracture has been 
manifested by x-ray evidence of mild irregularity of the 
medial margin of the talus, mild overlying soft tissue 
swelling medial to the talus; and calcaneal spurring; with 30 
degrees of extension and 60 degrees of plantar flexion, since 
the effective date of service connection.  

2.  Even with pain on motion, weakened movement, excess 
fatigability, and incoordination considered (including during 
flare-ups), the competent evidence of record does not show 
that the veteran has ever had marked limitation of motion of 
the right ankle, or its equivalent.  

3.  On February 9, 2001, the RO received a formal claim from 
the veteran in which he requested service connection for, 
inter alia, a left foot/ankle injury.  

4.  There is no evidence prior to February 9, 2001 which 
establishes an informal or formal claim of service connection 
for a left foot/ankle injury.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected status post 
excision of osteochondral, status post left talus fracture 
have not been met at any time during the appeal period.  38 
U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4,45, 4.71a, Diagnostic Code 5271 (2005).

2.  The legal criteria have not been met for an effective 
date prior to February 9, 2001, for the grant of service 
connection for status post excision of osteochondral, status 
post left talus fracture.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, notice of the VCAA was provided to the 
veteran in June 2001 and again in April 2002, prior to the 
initial agency decision which was issued in August 2002.  As 
such, the Board finds no defect with respect to the timing of 
the VCAA notice.  The discussions in the rating decision, 
statement of the case (SOC), and supplemental statement of 
the case (SSOC) have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  

With regard to the content, or scope of the June 2001 and 
April 2002 duty-to-assist letters, as well as a subsequent 
letter sent in April 2005, the Board finds that VA fully 
notified the veteran of what is required to substantiate his 
claims.  Together, the VCAA letters, the rating decision, the 
February 2004 Statement of the Case, and the October 2004 
supplemental statement of the case (SSOC) provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations and a discussion of the facts of the case.  

A VCAA letter that is adequate for the service connection 
issue is adequate if there is a notice of disagreement to the 
assigned evaluation, or in this case, the effective date for 
the grant of service connection.  The RO does not bifurcate 
the issues, rather, the RO grants service connection then 
assigns an evaluation.  The veteran's claim is actually a 
claim for compensation. In establishing his claim of service 
connection, he presented evidence to establish the existence 
of disability.  The degree of disability is inherent in 
establishing the existence of disability.  In this case, the 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish his claim and he was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim and 
notice of how his claim was still deficient.  See VAOPGCPREC 
8-03.

Furthermore, and ultimately, as disposition of the developed 
effective date issue on appeal in this case involves not a 
disputed question of fact, but rather a matter of law, 
further evidentiary development is not required in this case.  
In this case, because the law and not the evidence is 
dispositive, the changes made by the VCAA as to evidentiary 
development are not applicable with regard to the issue of 
entitlement to an earlier effective date.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that the VCAA 
does not affect matters on appeal when the issue is limited 
to statutory interpretation).

With regard to the claim for increase, the aforementioned 
VCAA letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  The veteran was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there was any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  Furthermore, the 
veteran was asked to submit any medical records he had, and 
to advise VA if there was any additional evidence for 
consideration.  Finally, the veteran was specifically asked 
to submit any evidence in his possession that pertained to 
his claim in the April 2005 letter.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes a VA examination, service 
medical records, the veteran's service personnel records, 
private records, and written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  



II.  Increased Rating

The veteran asserts that his left ankle disability is more 
disabling than has been rated since the effective date of 
service connection.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

In cases such as this, that arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Under 38 C.F.R. § 4.31 (2005), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or pain on movement.  38 C.F.R. § 4.45 (2005).

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

In light of the Court's findings in Deluca, the impact of 
pain must be considered in making a rating determination, and 
functional loss due to pain is to be rated at the same level 
as functional loss where motion is impeded.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Moreover, the Court 
has indicated that 38 C.F.R. § 4.59 deems painful motion be 
considered limited motion, even though a range of motion may 
be possible beyond the point when pain sets in.  See Powell v 
West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 
417, 421 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The veteran's service-connected status post excision of 
osteochondral status post talus fracture is rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271.

Under that code, when there is marked limited motion of the 
ankle, then a 20 percent rating is assigned.  When there is 
moderate limited motion of the ankle, then a 10 percent 
rating is assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 
5271 (2005).

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II (2005).  

When there is ankylosis of the ankle and it is in plantar 
flexion less than 30 degrees, then a 20 percent rating is 
assigned.  When there is ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees or in dorsiflexion between 
0 and 10 degrees, then a 30 percent rating is assigned.  
Where there is ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity, then a 40 percent rating is assigned.  38 C.F.R. § 
4.71 (a), Diagnostic Code 5270 (2005)

The veteran's disability was evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5271, 
for moderate limitation of motion of the ankle.  In order for 
the veteran to obtain a higher rating of 20 percent under 
Diagnostic Code 5271, the evidence must show that his 
limitation of motion was marked during the period in 
question.  

In this instance, the evidence does not show that the 
veteran's limitation of motion was "marked" for any period in 
question.  The only time that the veteran's range of motion 
in his ankle was measured was at his June 2002 VA examination 
when it was shown that he demonstrated 30 degrees of 
extension and 60 degrees of plantar flexion, both active and 
passive without pain.  Since standard range of motion is 0 to 
20 degrees for dorsiflexion, and 0 to 45 degrees for plantar 
flexion, these findings are certainly indicative of no more 
than "moderate" limitation of motion.  In fact, they are not 
indicative of a compensable limitation of motion.  

Regarding the factors discussed in 38 C.F.R. § 4.40 and § 
4.45 (pain, weakened movement, excess fatigability, and 
incoordination), at the veteran's June 2001 VA examination, 
he described chronic pain/discomfort and tenderness in his 
left ankle.  However, the examiner noted that the veteran's 
intermittent discomfort in the left ankle did not interfere 
with his work activities, and he took no medications for 
relief of his ankle discomfort.  In addition, the examiner 
noted that, on examination, there was no evidence of 
intraarticular swelling, crepitation, effusion, or 
temperature increase.  The motor power in his feet was 
normal.  Manipulation of the left hind foot subtalar complex 
suggested passive inversion of 30 degrees without pain, with 
eversion of 5 degrees without pain.  The examiner concluded 
that the veteran had regained virtually full use of the ankle 
and there was no evidence of a major disability or functional 
impairment.  The examination report also noted that the 
diagnosis was confirmed on x-ray.  X-rays taken in 
conjunction with the June 2002 examination showed mild 
irregularity of the medial margin of the talus.  Mild 
overlying soft tissue swelling medial to the talus, but not 
extending over the medial malleolus was shown.  Also, small 
posterior calcaneal spur and unusually large inferior 
calcaneal spur was noted.  The arch appeared low on 
nonweight-bearing lateral view of the ankle.  The ankle 
mortise appeared intact and no significant productive changes 
were present in the distal tibiofibular syndesmosis.  

In sum, the evidence does not show that the veteran has a 
compensable limitation of motion.  Considering that the 
veteran's plantar flexion was normal at the June 2002 VA 
examination, even when the veteran's disability is considered 
with those factors in 38 C.F.R. § 4.40 and § 4.45, it is 
adjudged that the veteran's overall motion loss does not rise 
to the level of "marked" limitation of motion.  Thus, he is 
not entitled to a rating in excess of 10 percent under 
Diagnostic Code 5271.  The Board notes, in this regard, that 
the RO assigned the initial 10 percent rating resolving all 
doubt in the veteran's favor, and the Board finds that the 10 
percent rating is appropriate, considering the veteran's 
complaints of pain and the lack of objective findings.  

Other rating criteria pertinent to the ankle were considered; 
however, the severity of the veteran's service-connected left 
ankle disability does not meet the criteria for a rating in 
excess of 10 percent under any other code.  Diagnostic Codes 
5270 and 5272 govern ratings for ankylosis of the ankle and 
the subastragalar or tarsal joint.  Ankylosis has never been 
demonstrated, so a rating under those codes is not 
appropriate.  Diagnostic Code 5273 governs ratings for 
malunion of the os calcis or astragalus; and Diagnostic Code 
5274 governs ratings for astragalectomy.  Neither of these 
conditions is shown by the medical evidence of record.  As 
such, a rating under either of those codes is also 
inappropriate.

The preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent for the service-
connected status post excision of osteochondral, status post 
left talus fracture.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Effective Date

The veteran asserts that an effective date prior to February 
9, 2001 should be assigned for the service-connected status 
post excision of osteochondral, status post left talus 
fracture.  The veteran contends that the effective date 
should be the date of the in-service injury.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a) (2005).  A report of examination or 
hospitalization which meets certain requirements will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  38 
C.F.R. § 3.157(a) (2005).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2005).  A "claim" or "application" 
is a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2005).  

The effective date of service connection is the day following 
separation from active service or date entitlement arose if 
the claim is received within 1 year after separation from 
service; otherwise date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b) (West 2002); 38 C.F.R. § 3.400 (2005).

Here, the record is clear.  The veteran was discharged from 
active service in June 1984.  The veteran filed a claim for 
service connection which was received at RO on February 9, 
2001.  There is no communication prior to that date which 
could be construed as a claim of service connection, formal 
or informal.  

As such, the effective date for the grant of service 
connection can be no earlier than the date of the receipt of 
claim, which in this case, was February 9, 2001.  

The Board acknowledges the veteran's sincere belief that he 
is entitled to an effective date prior to February 9, 2001; 
however, VA is bound by the laws and regulations governing 
this appeal, which do not permit the assignment of an earlier 
effective date for the grant of service connection in this 
case.  

Here, the veteran's claim for an effective date prior to 
February 9, 2001, the date of receipt of claim, lacks legal 
merit, and an earlier effective date is not assignable in 
this case.  In a case such as this one, where the law and not 
the evidence is dispositive, the claim must be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

An initial rating in excess of 10 percent for the service-
connected status post excision of osteochondral status post 
left talus fracture is denied.  

An effective date prior to February 9, 2001 for the grant of 
service connection for status post excision of osteochondral 
status post left talus fracture is denied.  


REMAND

In an October 2004 rating decision, the RO denied the 
veteran's claim of service connection for obesity; confirmed 
and continued previous denials of service connection for 
chronic fatigue, neck tumor, damaged nervous system, thyroid 
gland condition; and determined that new and material 
evidence had not been submitted to reopen claims of service 
connection for asbestos exposure and for diabetes mellitus.  

The veteran's timely NOD with that decision was received at 
the RO in December 2004.  However, the RO has not yet issued 
a Statement of the Case as to those issues.

As such, the RO is now required to send the veteran a 
statement of the case as to this issue in accordance with 38 
U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2005).  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has held that where a Notice of 
Disagreement has been submitted, the veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO/AMC should take appropriate steps 
in order to provide the veteran with a 
Statement of the Case as to the issues of 
service connection for obesity, as well 
as to whether new and material evidence 
has been received to reopen the 
previously denied claims of service 
connection for asbestos exposure, 
diabetes mellitus, chronic fatigue, neck 
tumor, damaged nervous system, and 
thyroid gland condition in accordance 
with 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 19.29, 19.30 (2005).  If the 
veteran perfects his appeal by submitting 
a timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


